PER CURIAM:
El Ledo. Miguel Deynes Soto (el querellado o senador Deynes Soto) fue admitido al ejercicio de la abogacía el 15 de mayo de 1981. Posteriormente, el 28 de diciembre de 1983, le fue expedida la licencia para ejercer como notario.
Durante el período en que el querellado se desempeñaba como Senador del Estado Libre Asociado de Puerto Rico, su oficina fue objeto de una auditoría realizada por la Oficina del Contralor. De la prueba recopilada por dicho funciona-rio surgió, en esencia, que el querellado incurrió en la prác-*329tica de contratar empleados fantasmas. Específicamente, la auditoría reflejó que el querellado solicitó la ubicación de la Sra. Guillermina Exclusa Torres —con quien había procreado una hija— en la Comisión de Gobierno del Se-nado, pero que ésta nunca rindió labores para dicho cuerpo legislativo. Además, que a pesar de que tenía en su nómina a la Srta. Gloria Feliciano Sánchez como empleada regular, ésta no realizaba dichas funciones, dedicándose principal-mente a cuidar a la hija del querellado y de la señora Ex-clusa Torres, así como a realizar labores domésticas en la casa de esta última.(1) Asimismo, que empleó al Sr. Israel Vega Mercado —quien simultáneamente era empleado a sueldo de la empresa Saint James Security Services — (2) para que rindiera labores en sus oficinas de Aguadilla y Mayagüez a base de un arreglo mediante el cual el señor Vega Mercado le daría la mitad de su sueldo al querellado. Como resultado de estos nombramientos, la auditoría con-cluyó que se pagaron sueldos y beneficios marginales pro-venientes del erario ascendentes a $183,924.
Durante el 1993, como consecuencia del informe rendido por la Oficina del Contralor, la Oficina del Fiscal Especial Independiente presentó acusaciones contra el querellado por sesenta y ocho cargos de violaciones a los Arts. 201 (apropiación ilegal agravada(3) y 166(a) (aprovechamiento *330por funcionario de trabajos o servicios públicos(4) del Có-digo Penal de Puerto Rico, 33 L.P.R.A. sees. 4272 y 4352. Sin embargo, tras varios trámites procesales, el querellado y el Ministerio Público llegaron a un acuerdo mediante el cual el primero se declararía culpable de tres cargos por violación al Art. 216(k) del Código Penal (delito contra fon-dos públicos).(5) Por cada uno de estos cargos se le impuso una pena de cuatro años, a ser cumplidos concurrente-mente con el beneficio de sentencia suspendida. Se le im-puso, además, una pena de restitución por la cantidad de $48,000.
No obstante el acuerdo, el 6 de marzo de 1998 el Procu-rador General presentó un Informe ante este Tribunal en el cual relacionó la conducta incurrida por el querellado. Debido a la seriedad de los hechos imputados, mediante Resolución de 9 de octubre de 1998, ordenamos a dicho funcionario formular la querella correspondiente.
El Procurador General cumplió con lo ordenado el 17 de diciembre de 1998. En el pliego presentado se le imputó al querellado haber incurrido en conducta violatoria a las dis-*331posiciones del Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, el cual obliga a todo abogado a conducirse de forma digna y honorable, tanto en el desempeño de su profesión como en su vida privada. El Procurador General fundamentó su querella en que, a su entender, la evidencia recopilada por la Oficina de la Contralor y por el Departa-mento de Justicia demuestra que el querellado se benefició personalmente de los dineros del Pueblo de Puerto Rico. Además, señaló que existe prueba suficiente para estable-cer que el querellado cometió los delitos imputados origi-nalmente, y que a pesar de que éste nunca resultó convicto por éstos, se puede concluir que incurrió en conducta delic-tiva de carácter grave y constitutiva de depravación moral.
Así las cosas, el 28 de enero de 1999 el querellado com-pareció ante nos mediante un escrito intitulado Contesta-ción a Querella, en el cual negó las alegaciones del Procu-rador General. Indicó, además, que los cargos por los que se declaró culpable no se relacionan con el ejercicio de la profesión legal y no implican depravación moral. El quere-llado presentó también la defensa de incuria y la de cosa juzgada, además de invocar que una acción disciplinaria en esa etapa le violaría su derecho a un debido proceso de ley y a la igual protección de las leyes.
El 26 de febrero de 1999 emitimos una resolución en la que nombramos al Ledo. Elpidio Batista como Comisio-nado Especial.(6) Sin embargo, luego de aproximadamente dos años fungiendo como tal, el licenciado Batista nos soli-citó que lo relevásemos de dicha encomienda. Mediante Re-solución de 30 de marzo de 2001, declaramos “con lugar” la petición del licenciado Batista y nombramos al Ledo. Wilfredo Alicea López como su sustituto.
Tras las audiencias de rigor,(7) el 25 de febrero de 2003 *332el Comisionado Especial nos remitió su Informe sobre la querella de epígrafe. En éste, el honorable Comisionado determinó, basándose en la prueba testifical desfilada, lo siguiente:
1. No puede inferirse con razonable certeza que la Sra. Guillermina Exclusa Torres no realizaba labores en la Co-misión de Gobierno del Senado de Puerto Rico, que presi-día el entonces senador Mariano Ríos, ya que la prueba fue insuficiente.
2. Tanto de la prueba testifical como documental puede razonablemente concluirse que la Sra. Gloria Feli-ciano Sánchez, aunque era empleada regular del Senado, apenas realizaba trabajos para dicho cuerpo; asimismo, que se dedicaba principalmente a cuidar a la hija del que-rellado y a realizar labores domésticas en la casa de Gui-llermina Exclusa Torres.
3. Que Israel Vega Mercado rindió labores para el Se-nado de Puerto Rico en las oficinas del senador Deynes Soto a base de un horario flexible e irregular, pero más o menos continuo y periódico, por cuya labor recibía una compensación. Igualmente, que entre el señor Vega Mercado y el senador Deynes Soto hubo un acuerdo verbal me-diante el cual el primero compartía su salario con el segundo.
4. Del testimonio ofrecido por los testigos del quere-llado se desprende que éste era un Senador muy laborioso, capacitado y dedicado.
5. Aunque para la fecha de los hechos existían normas y procedimientos para reglamentar la asistencia del personal de las oficinas de distrito de los senadores, éstas no se implementaban con rigurosidad y no se fiscalizaba la asis-*333tencia, sino que ésta se dejaba a la sana discreción de los propios senadores.
6. Respecto al personal de campo utilizado por los se-nadores, era difícil y complicado fiscalizar la labor rendida, pues no se le requería asistir diariamente a las oficinas para registrar su asistencia, y que la rendición de labores de dicho personal también se dejaba a la sana discreción de los senadores.
7. La transferencia de personal en las oficinas del Se-nado, así como la utilización del presupuesto de un senador para sufragar los gastos de otro, cuando el presupuesto de éste se le terminaba, estaba permitido en el Senado y no se consideraba una violación legal ni reglamentaria. Véase Informe del Comisionado Especial, págs. 22-25.
A base de estas determinaciones, el honorable Comisio-nado Especial recomendó imponerle al querellado una fuerte censura y suspenderlo temporeramente del ejercicio de la abogacía.
En desacuerdo con las recomendaciones vertidas, el Pro-curador General presentó un escrito en oposición. Explicó que existía prueba clara, robusta y convincente para con-cluir que el traslado que el querellado le gestionara a la Sra. Guillermina Exclusa Torres fue con el único objetivo de ocultar la realidad de que ésta no rendiría servicio al-guno al Senado. Sobre ese aspecto, el Procurador General cuestionó cómo puede explicarse que ningún testigo pudo dar fe de que la susodicha trabajara alguna vez para el senador Mariano Ríos Ruiz. Asimismo, sostuvo que la prueba en cuanto a las labores que realizaba la Sra. Gloria Feliciano Sánchez para beneficio personal del querellado, así como el hecho incontrovertido de que éste acordara con el Sr. Israel Vega Mercado compartir el sueldo del segundo, son prueba de que el querellado incurrió en actos constitu-tivos de apropiación ilegal de fondos públicos, delito grave que implica depravación moral. Por ello, nos pidió que eli-*334minásemos las recomendaciones del honorable Comisio-nado Especial.
Tras solicitar y revisar la transcripción de la vista cele-brada ante el Comisionado Especial, el querellado compa-reció mediante un escrito intitulado Oposición del Quere-llado al Informe del Procurador General y Réplica a Comparecencia del Procurador General, presentado ante nos el 8 de agosto de 2003. El querellado objetó algunas de las determinaciones alcanzadas por el Comisionado Especial, por entender que no se sostienen a base de un están-dar de prueba clara, robusta y convincente. Del mismo modo, atacó la credibilidad del Sr. Israel Vega Mercado, catalogándolo como un “mentiroso patológico” que produjo su testimonio incriminatorio contra el querellado luego de que se le apercibiera de que sería procesado criminalmente. Asimismo, en cuanto a lo señalado sobre la Sra, Guillermina Exclusa Torres, el querellado indicó que no se pudo probar que ésta nunca hubiese trabajado en la oficina del ex senador Mariano Ríos. Finalmente, el quere-llado cuestionó nuestra facultad disciplinaria apuntando a que los hechos medulares de este caso difieren fundamen-talmente de aquellos que dieron lugar a nuestra decisión en In re Peña Peña, 153 D.P.R. 642 (2001).
Atendidos los argumentos esbozados por las partes, de-bemos determinar si, a base de los hechos expuestos, pro-cede que sancionemos al querellado. Veamos.
HH HH
Reiteradamente hemos establecido que todo asunto relacionado con la reglamentación del ejercicio de la profesión legal —como la admisión o la separación de sus miembros— es facultad inherente de este Tribunal. In re Peña Peña, supra, pág. 649; In re Freytes Mont, 117 D.P.R. 11 (1986); In re Liceaga, 82 D.P.R. 252 (1961).
Hemos resuelto, además, que si se demuestra que *335la conducta del abogado no le hace digno de ser miembro de este foro, podemos ejercer nuestra facultad de desaforo aunque las actuaciones del abogado hayan surgido por cau-sas no relacionadas con el ejercicio de su profesión, pues basta que tales actuaciones afecten las condiciones mora-les del querellado. In re Peña Peña, supra, pág. 650; In re Astacio Caraballo, 149 D.P.R. 790 (1999); In re Belk, Serapión, 148 D.P.R. 685 (1999); In re Martínez, Odell I, 148 D.P.R. 49 (1999); In re Ramírez Ferrer, 147 D.P.R. 607 (1999); In re Rivera Cintrón, 114 D.P.R. 481, 491 (1983); Colegio de Abogados de PR. v. Barney, 109 D.P.R. 845 (1980).
Del mismo modo, es norma reiterada que los procedimientos disciplinarios ante este Tribunal son independientes de las acciones legales, ya sean criminales o civiles, que se deriven de la misma relación de hechos. In re Peña Peña, supra, pág. 650; In re Acosta Grubb, 119 D.P.R. 595 (1987). Así pues, el ejercicio de la jurisdicción disciplinaria del Tribunal Supremo no depende del resultado de un proceso criminal (In re Soto López, 135 D.P.R. 642, 646 (1994)),(8) como tampoco se limita por el hecho de que el abogado y el cliente transijan sus diferencias mediante un acuerdo en el cual el segundo se compromete a no presentar cargos éticos ante los foros pertinentes. In re Acosta Grubb, supra; In re Pagán Ayala, 117 D.P.R. 180, 187 (1986).
En cuanto a los abogados que se desempeñan como legisladores, hemos establecido que éstos deben observar una conducta que se adhiera a los mandatos éticos de la profesión. De hecho, hemos dicho que esta conclusión se refuerza por estar la labor legislativa revestida de gran interés público y por no desvincularse del todo del “quehacer legal”. In re Peña Peña, supra, pág. 658.
*336Asimismo, cuando una querella se ventila ante un Comisionado Especial, aunque nuestra tendencia general es a no alterar las determinaciones de hechos que éste emita, este Tribunal no está obligado a aceptar sus recomendaciones. In re Peña Peña, supra, pág. 657; In re Astado Caraballo, supra, pág. 800. Al evaluar la adopción de los hallazgos del Comisionado Especial, consideramos esencialmente si dichas determinaciones están sostenidas por la prueba testifical y documental. íd. Conforme a dicha evaluación, podemos adoptarlas, modificarlas e incluso rechazarlas, aun en ausencia de pasión, prejuicio, parcialidad o error manifiesto. Id.
Finalmente, en cuanto a la carga probatoria requerida en un proceso disciplinario, en In re Caratini Aivarado, 153 D.P.R. 575 (2001), resolvimos que el criterio que ha de utilizarse es el de prueba clara, robusta y convincente, no afectada por reglas de exclusión ni a base de conjeturas.(9)
A base de este marco jurídico, analizamos la controver-sia ante nos.
HH hH I — I
En el caso de marras, el Comisionado Especial expresó en su Informe que la prueba desfilada por el Ministerio Público no satisfizo el estándar requerido para probar las alegaciones de fraude relacionadas a la contratación de la Sra. Guillermina Exclusa Torres. No obstante, determinó que de la prueba vertida podía concluirse que la Srta. Gloria Feliciano Sánchez, aunque era empleada regular del querellado, apenas realizaba trabajos para su oficina, y que se dedicaba principalmente a cuidar a la hija de éste. También, que el Sr. Israel Vega Mercado trabajaba con el *337querellado a base de un horario irregular y flexible, mien-tras detentaba un empleo en una empresa privada, y bajo acuerdo con el querellado para compartir la paga con éste. Así, luego de balancear estos hechos con otros atenuantes, el Comisionado Especial recomendó para el querellado una fuerte censura y la suspensión temporera de la abogacía.
El querellado, por su parte, sostiene que el Ministerio Público no probó las alegaciones respecto al acuerdo verbal entre él y el Sr. Israel Vega Mercado para que el segundo compartiera su sueldo con él. Arguye, además, que discipli-narlo en esta etapa —luego de que hizo alegación de cul-pabilidad por un delito menos grave que no implica depra-vación moral— viola su derecho a un debido proceso de ley. Por último, alega que los hechos de este caso son funda-mentalmente distintos a aquellos del caso In re Peña Peña, supra, ya que aquí supuestamente no se probó la existen-cia de empleados fantasmas. En conformidad, éste nos so-licita el archivo de la querella. No tiene razón el querellado.
Primeramente, como expresáramos en la sección anterior, los procedimientos disciplinarios ante este Tribunal son independientes de las acciones legales, ya sean criminales o civiles, que se deriven de una misma relación de hechos. Por ende, contrario a lo que alega el querellado, su derecho al debido proceso de ley no se ve lesionado al ejercer nuestra jurisdicción disciplinaria en este asunto. Su argumento en cuanto a que el disciplinarlo se traduciría en la imposición de una doble pena (ya que cumplió una sentencia suspendida de cuatro años por los delitos que se declaró culpable) es totalmente infundado.
En cuanto a los méritos de los cargos presentados, aco-gemos las determinaciones de hechos del Comisionado Especial pertinentes a la contratación fraudulenta de la Srta. Gloria Feliciano Sánchez. Obra en autos prueba clara, ro-busta y convincente que demuestra que ésta rindió labores domésticas en la residencia de la Sra. Guillermina Exclusa *338Torres, pagadas con fondos públicos, con el conocimiento y auspicio del querellado, quien se benefició personalmente del producto de dichas gestiones.
Igualmente, suscribimos aquellas determinaciones refe-rentes a la contratación fraudulenta del Sr. Israel Vega Mercado. La prueba desfilada demuestra que el susodicho apenas rendía labores para la oficina senatorial del quere-llado, hecho que se refuerza al quedar probado que éste simultáneamente era empleado de la entidad Saint James Security. Además, resultó incontrovertido el hecho de que el querellado le solicitó compartir el sueldo como condición a su contratación y permanencia en el puesto.(10)
No obstante, rechazamos la determinación del honorable Comisionado Especial en cuanto a que la prueba no estableció que la Sra. Guillermina Exclusa Torres no hu-biese laborado para la oficina del ex senador Mariano Ríos. Según consta en autos, las partes estipularon que el ex senador Mariano Ríos solicitó a la Oficina de Personal del Senado el traslado de la señora Exclusa Torres de la oficina del entonces senador Juan Rivera Ortiz a la suya, para todos los efectos de trabajo y presupuesto.(11) Conforme a ello, es de esperarse que la señora Exclusa Torres compa-reciera a su lugar de trabajo y que sus compañeros fueran capaces de reconocerla e identificarla sin problema alguno. Sin embargo, de los testimonios en autos no surge que al-gún ex empleado del Sr. Mariano Ríos la conociera o que la recordara como ex compañera de trabajo.
A esos efectos, la primera testigo del Procurador General, la Sra. Alma E. Agosto García, declaró que de 1985 a 1987 trabajó para la oficina del ex senador Ríos en Guayama. Sin embargo, aunque identificó a la Sra. Norma *339Torres como su compañera de trabajo en dicha oficina, ex-presó que no conocía a la Sra. Guillermina Exclusa Torres.
El segundo testigo del Procurador General, Sr. Nelson R. Berrios Rivera, declaró que trabajó para el Sr. Mariano Ríos de 1983 a 1987. Además, que durante esa época cono-ció a la Sra. Norma Torres, identificándola como la mano derecha del ex senador. No obstante, indicó que el nombre de Guillermina Exclusa Torres no le era familiar.
La tercera testigo del Procurador General fue la Sra. Norma Torres. Ésta declaró que nunca trabajó para el que-rellado y que desempeñó labores para el ex senador Mariano Ríos desde 1971 hasta 1992. Explicó que se enteró de que aparecía en la nómina del querellado a través de la prensa, y que en dos ocasiones durante ese período, el ex senador Mariano Ríos le presentó a la señora Exclusa Torres en unas reuniones políticas. A pesar de ello, expresó que nunca le constó que la susodicha fuese empleada del ex senador Ríos.
En suma, a base de estos testimonios es inescapable concluir que la señora Exclusa Torres era una virtual des-conocida para los empleados del ex senador Mariano Ríos. Más aún, entre la evidencia admitida en este proceso fi-guró el expediente del Senado de Puerto Rico de la señora Exclusa Torres, del cual surge que su puesto con el ex se-nador Mariano Ríos conllevaba su presencia en el Senado. Si era así, ¿cómo es posible que nadie pudo dar fe de que ésta trabajó alguna vez para dicho senador? Resolvemos, por consiguiente, que contrario a lo concluido por el honorable Comisionado Especial, existe prueba clara, robusta y convincente para establecer que la Sra. Guillermina Ex-clusa Torres no desempeñó labores en la oficina del ex se-nador Mariano Ríos. Así, considerando que la señora Ex-clusa Torres tiene una hija con el querellado, es indiscutible que el sueldo que ésta cobraba por su empleo fraudulento en la oficina del senador Mariano Ríos —puesto que consiguió gracias a las gestiones del mismo *340senador Deynes Soto— benefició los intereses del querellado.
Por lo tanto, al evaluar la totalidad de la prueba presen-tada, concluimos que el querellado incurrió en la práctica de mantener y facilitar la contratación de empleados fan-tasmas mientras se desempeñó en el Senado de Puerto Rico. Peor aún, éste se benefició personalmente de dichas gestiones. Esta conclusión nos obliga a tomar las medidas más severas ya que, como expresáramos en In re Peña Peña, supra, tal proceder constituye una corrupción del más dañino calibre, pues al incurrir en esas prácticas el querellado se aprovechó —o consintió a que otros se apro-vecharan— de fondos pertenecientes al Pueblo.
Aun aceptando el hecho de que en aquella época no exis-tían controles suficientes, que muchas de estas prácticas eran generalizadas o que el querellado fue un buen sena-dor, ello no constituye paliativo suficiente ante la natura-leza de su conducta. Al participar de este esquema ilegal, el querellado incumplió con la ética profesional según antes expuesto.
En atención a lo anterior, se suspende inmediatamente por el término de seis meses al Ledo. Miguel Deynes Soto del ejercicio de la abogacía. Le imponemos el deber de no-tificar a todos sus clientes de su inhabilidad de seguir re-presentándolos y de informar oportunamente de su suspen-sión indefinida a los foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta días, a partir de la notificación de la sentencia que se adjunta, su cumplimiento con estos deberes y notificarlo también al Procurador General. Finalmente, el Alguacil de este Tribunal deberá incautarse de la obra y del sello notarial del licenciado Deynes Soto y entregarlos a la Directora de la Oficina de Inspección de Notarías para la acción correspondiente.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López disintió por los *341mismos fundamentos expuAestos en la opinión disidente que emitiera en el caso In re Peña Peña, 153 D.P.R. 642 (2001). El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

C1) La Srta. Gloria Feliciano Sánchez recibió contratos de servicios profesionales del Senado de Puerto Rico para desempeñarse como oficinista del senador Deynes Soto. Dichos contratos cubrieron desde el 2 de abril de 1982 al 30 de junio de 1982, del 6 de mayo de 1983 al 30 de junio de 1983, y del 1 de julio de 1983 al 30 de jimio de 1984. El sueldo recibido por esos contratos fue de trescientos cincuenta dólares mensuales. Véase Informe del Comisionado Especial, pág. 6.


 El Sr. Israel Vega Mercado estuvo asignado al cargo de Gerente del Área Oeste de la compañía Saint James Security Services desde el 1 de enero de 1986 hasta el 30 de septiembre de 1988. A su vez, el susodicho ocupó puestos transitorios como ayudante especial del senador Deynes Soto entre el 5 de junio de 1986 al 30 de junio del mismo año, del 6 de abril de 1987 al 30 de junio de 1987 y del 5 de octubre de 1987 hasta diciembre de 1988. El sueldo quincenal que el señor Vega Mercado devengaba de Saint James Security Services lo recibía en cheques oficiales de esa entidad. Véase Informe del Comisionado Especial, pág. 6.


 El Art. 166 del Código Penal, 33 L.P.R.A. see. 4272, tipifica el delito de apropiación ilegal agravada de la manera siguiente:
*330“Será sancionada con pena de reclusión por un término fijo de diez (10) años toda persona que cometiere el delito previsto en la sección 4271 de este título [apropiación ilegal] con la concurrencia de cualquiera de las siguientes circunstan-cias:
“(a) Apropiándose de bienes o fondos públicos pertenecientes al Gobierno del Estado Libre Asociado de Puerto Rico, los municipios, agencias, corporaciones públicas, subdivisiones políticas y demás dependencias públicas o a entidades priva-das de beneficiencia.”


 El Código Penal tipifica este delito de la manera siguiente:
“Todo funcionario o empleado público que empleare en beneficio suyo o de un tercero trabajos o servicios pagados por el Gobierno del Estado Libre Asociado de Puerto Rico, los municipios, agencias, corporaciones públicas, subdivisiones políticas y demás dependencias, será sancionado con pena de reclusión por un término fijo de tres (3) años.” 33 L.P.R.A. see. 4352.


6) El Art. 216(k) del Código Penal, 33 L.P.R.A. see. 4391, dispone que:
“Será sancionado con pena de reclusión por un término fijo de seis (6) años, pena de o multa que no excederá de diez mil (10,000) dólares, o ambas penas a discreción del tribunal, todo funcionario, empleado público o toda persona encargada de recibir, guardar, traspasar, desembolsar o en cualquier forma afectar fondos públicos, que realizare cualesquiera de los siguientes actos:
“(k) Descuidare o dejare de guardar o desembolsar caudales públicos en la forma descrita por ley.”


 Véase, además, In re Deynes Soto, 141 D.P.R. 335 (1996).


 La vista en sus méritos fue celebrada los días 22 de enero, y 12 y 28 de marzo de 2002. La prueba testifical desfilada por el Procurador General consistió del testi-monio de siete personas, a saber: Alma Enid Agosto García, Nelson R. Berrios Rivera, Norma Torres Rivera, Herbert González Valentín, Milagros Roldán Cortés, *332Amaldo Vázquez Acevedo e Israel Vega Mercado. Por su parte, la prueba testifical del querellado consistió en siete testigos, a saber: Pedro Ojeda Castillo, Zoraida Po-lanco Clavell, Genaro F. Pagán Figueroa, Teodoro Ruiz Mercado, Edgardo Suárez, Ledo. Miguel Hernández Agosto y su propio testimonio. Las partes acordaron que el testimonio del Ledo. Rafael Hernández Colón se habría de someter mediante una declaración jurada.


 Véase, además, Trib. Exam. Méd. v. Cañas Rivas, 154 D.P.R. 29 (2001).


 Requerimos una carga probatoria más acuciosa que la mera preponderancia de la prueba, ya que en estos procesos está en juego el título de un abogado y, por ende, su derecho fundamental a ganarse su sustento.


 Más aún, en su determinación de hechos núm. 16, el Comisionado Especial concluyó que al dejar el Sr. Israel Vega Mercado su trabajo en Saint James Security y solicitarle al querellado la totalidad de su sueldo, éste le dijo que si no podía darle la mitad que se buscara otro trabajo. Véase Informe del Comisionado Especial, pág. 12.


u) Véase Informe del Comisionado Especial, pág. 6.